Citation Nr: 0736439	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-22 338	)	DATE

	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUES

1. Entitlement to service connection for a chronic low back 
disability.  

2. Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and insomnia.  

3. Entitlement to a rating higher than 10 percent for 
gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney-
at-Law

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1977 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002 and July 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In June 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  A 
transcript of the hearing is in the record.  In June 2007, 
the Board notified the veteran through counsel that he had 
the right to another hearing before a Veterans Law Judge, who 
would decide his appeal.  The veteran through counsel has not 
responded to the notice. 

In a decision, promulgated in November 2005, the Board denied 
the claims of service connection for a chronic low back 
disability and an acquired psychiatric disorder, claimed as 
anxiety and insomnia, and the claim for increase for 
gastroesophageal reflux disease.  The veteran then appealed 
the decision by the Board to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
granted a Joint Motion of Remand and vacated the decision of 
November 2005 by Board and remanded the case to the Board for 
further proceedings consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that VA did not fully 
comply with notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and directed VA to comply with 
the VCAA.  The parties also agreed that the veteran should be 
afforded a VA mental health examination and an examination by 
an orthopedic specialist. 

In July 2007, the veteran through counsel submitted 
additional evidence, but did not waive the right to have the 
evidence initially considered by the RO. 

To comply with the Court's order, the case is REMANDED for 
the following action:

1. Ensure compliance with the VCAA by 
notifying the veteran of the type of 
evidence needed to substantiate the claims 
of service connection, including secondary 
service connection to include aggravation 
under 38 C.F.R. § 3.310, and the claim for 
increase, including the relative duties of 
VA and the claimant to obtain evidence, 
including the submission of any evidence 
in his possession, Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and of the 
elements of the claim, including the 
degree of disability assignable and the 
provisions for the effective dates, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Ask the veteran to submit any private 
medical records or to authorize VA to 
obtain the private medical records or 
identify any VA records, pertaining: to a 
back problem before his vehicle accident 
in 1990, including any information about a 
back problem that forced him to quit a job 
as a truck driver; to the treatment of any 
mental health problems prior to his 
vehicle accident in 1990; and to the 
treatment of the injuries he suffered in 
the vehicle accident in 1990. 

3. Obtain records of the Social Security 
Administration. 

4. Obtain VA records since January 2005. 

5. Schedule the veteran for a VA 
examination by an orthopedic specialist to 
determine whether the veteran has a 
current low back disability, that is, 
residuals of an injury or disease and, if 
so, whether it is at least as likely as 
not that the current low back disability 
is related to in-service complaints of low 
back pain without trauma (March 1978, July 
1979, and October 1979), and a single 
finding of muscle tension with spasm in 
lower back (November 1978).  The claims 
folder must be reviewed by the examination 
and the examiner is asked to report that 
the claims file was reviewed. 

In formulating an opinion, the 
examiner is asked to comment on 
the clinical significance of the 
residuals of injuries of the 
vehicle accident in 1990, 
including shortening of the right 
lower extremity, in relation to 
the veteran's current low back 
disability, if any. 

Also, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of possibility, 
rather it means that the weight of 
the medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  

6. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has a psychiatric 
disorder and, if so, whether it is at 
least as likely as not that the current 
psychiatric disorder is related to in-
service complaints of a nervous 
condition for years, causing hands to 
peel and the assessments of allergic 
reaction and anxiety (November 1977), 
nervousness with an assessment of 
irritable colon probably secondary to 
intake or anxiety (March 1978), 
self-described nervous type with the 
impression of intestinal irritability 
may be secondary to intake or 
psychological overlay (March 1978), 
insomnia with the assessment of 
situational depression with marital 
adjustment reaction and family 
counseling recommended and Dalamine was 
prescribed (December 1978 and April 
1979).  The claims folder must be 
reviewed by the examination and the 
examiner is asked to report that the 
claims file was reviewed. 

In formulating an opinion, the 
examiner is asked to comment on 
the clinical significance of the 
affects of the vehicle accident in 
1990 and the veteran's current 
psychiatric disorder, if any. 

The examiner is also asked whether 
the service-connected 
gastroesophageal reflux disease 
caused or permanently made worse 
the current psychiatric disorder, 
if any. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

7. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment due to 
gastroesophageal reflux disease.  The 
examiner is asked to comment on whether 
the veteran has persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment of 
health.

8. After the above development is 
completed, adjudicate the claims of 
service connection, considering the 
additional evidence submitted and for 
which the veteran did not waive initial 
consideration by the RO, and the claim 
for increase.  If any benefit sought 
remains denied, then furnish the veteran 
and counsel a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

